DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method of forming a plurality of lines on a top surface of a sample, removing material from a working surface different form a top surface, imaging the sample to capture the plurality of lines, and determining an endpoint based on a relative spatial characteristic between two or more lines of the plurality of lines, wherein the relative spatial characteristic includes a ratio of a distance between a first set of lines of the plurality of lines to a distance between a second set of lines of the plurality of lines, or that the spatial characteristic is the depth of the lines in the top surface of the sample and the determining includes determining when two adjacent lines have the same depth.
In the prior art, determining an endpoint of an ion milling process based on a spatial characteristic of lines on a sample is taught by Fujii (US 8,306,264 B2), Tanner (US 9,412,559 B2), Asahata (US 20140284307 A1), Fuller (US 20160126060 A1) and Chao (US 5,622,899 A), but the prior art does not teach determining a ratio of distance between sets of lines of a plurality of lines, or determining when two adjacent lines have the same depth in the top surface of the sample.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID E SMITH/Examiner, Art Unit 2881